FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00211-CV

                                 Trial Court No. 3-42003

John R. Soard

Vs.

Terry Thorn, Shelia Smith and Mary Page
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $10.00    Joni Sullivan
Supplemental clerk's record                 $70.00    JOHN SOARD
Motion fee                                  $10.00    John Soard
Supplemental reporter's record              $50.00    John R. Soard
Motion fee                                  $10.00    John Soard
Motion fee                                  $10.00    John Soard
Motion fee                                  $10.00    John Soard
Reporter's record                          $178.00    Soard
Reporter's record                          $178.00    Soard
Clerk's record                             $115.00    JOHN SOARD
Required Texas.gov efiling fee              $20.00    John R. Soard
Indigent                                    $25.00    John R. Soard
Filing                                     $100.00    John R. Soard
Supreme Court chapter 51 fee                $50.00    John R. Soard
TOTAL:                                     $809.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 25th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk